DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (Campbell) (EP 3273689 A1) in view of Varadarajan et al. (Varadarajan) (US 2019/0045203 A1).
As to claim 1, while Campbell discloses a computer-implemented method for visual testing of programmed display of content, the method comprising:
obtaining a workflow of test scenarios for visual testing of one or more displays, wherein content displayed on the one or more displays is controlled, at least partially, by one or more set-top box (STB) devices executing target instructions (paragraph 26-28, 35-36);
communicating with the one or more STB devices based at least partially on one or more actions specified by a first test scenario in the workflow (paragraph 42, 26-28);
responsive to the communicating, obtaining one or more first images that capture content displayed on the one or more displays (paragraph 29);
identifying and locating a first set of display elements (see Fig. 1-2; paragraph 30-34); and
performing first visual testing based at least partially on the first set of display elements in accordance with one or more visual expectations specified by the first test scenario (paragraph 35-38), they fail to specifically disclose feeding the one or more first images to at least one trained machine learning model to identify and locate a first set of display elements.
In an analogous art, Varadarajan discloses a system for analyzing image content (Fig. 1) which will identify and locate a first set of display elements within the images (paragraph 18-21, 37-40) by feeding the images to at least one trained machine learning model (pretrained learning model, such as a convolutional neural network; paragraph 22, 28, 38) so as to improve object detection and recognition in lower quality video (paragraph 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campbell’s system to include feeding the one or more first images to at least one trained machine learning model to identify and locate a first set of display elements, as taught in combination with Varadarajan, for the typical benefit of improving object detection and recognition in video.

As to claim 2, Campbell and Varadarajan disclose wherein the workflow of test scenarios is generated independently from the target instructions (testing scripts generated to include instructions to perform; see Campbell at paragraph 26-28, 35-36).

As to claim 3, Campbell and Varadarajan disclose obtaining at least one of a classification, location, size, color, or content of individual display elements of the first set of display elements (see Campbell at paragraph 18-20, 43 and Varadarajan at paragraph 29, 33, 44-45) based at least partially on the trained machine learning model (see Varadarajan at paragraph 22, 28, 38).

As to claim 4, Campbell and Varadarajan disclose wherein the trained machine learning model includes at least a convolutional neural network (see Varadarajan at paragraph 22, 28, 38).

As to claim 5, Campbell and Varadarajan disclose wherein the one or more visual expectations indicate at least one of a location of a display element relative to at least another display element, a location of a display element relative to the one or more displays, a range of display element location, or a distance between at least two display elements (see Campbell at paragraph 18-20, 43 and Varadarajan at paragraph 29, 33, 44-45).

As to claim 6, Campbell and Varadarajan disclose wherein the one or more visual expectations indicate at least one of a size of a display element relative to at least another display element, a size of a display element relative to the one or more displays, or a range of display element size (see Campbell at paragraph 18-20, 43 and Varadarajan at paragraph 29, 33, 44-45).

As to claim 7, Campbell and Varadarajan disclose obtaining one or more confidence values associated with individual display elements of the first set of display elements based at least partially on the trained machine learning model (see Varadarajan at paragraph 28-29, 31, 33-35, 39).

As to claim 8, Campbell and Varadarajan disclose determining an outcome of the first visual testing based at least partially on the one or more confidence values (see Varadarajan at paragraph 28-29, 31, 33-35, 39).

As to claim 9, Campbell and Varadarajan disclose communicating with the one or more STB devices based at least partially on one or more actions specified by a second test scenario in the workflow (plural test scripts indicating plural different tests to perform; see Campbell at paragraph 24-26, 35-37, 42, 44);
responsive to the communicating, obtaining one or more second images that capture content displayed on the one or more displays (see Campbell at paragraph 29, 44-46);
feeding the one or more second images to the at least one trained machine learning model to identify and locate a second set of display elements (see Campbell at Fig. 1-2; paragraph 30-34 and see Varadarajan at paragraph 22, 28, 38); and
performing second visual testing based at least partially on the second set of display elements in accordance with one or more visual expectations specified by the second test scenario (see Campbell at paragraph 35-38, 44-45).

As to claim 10, while Campbell discloses one or more non-transitory computer-readable media collectively having contents configured to cause one or more processors to perform actions comprising:
obtaining a workflow of test scenarios for visual testing of one or more displays, wherein content displayed on the one or more displays is controlled, at least partially, by one or more set-top box (STB) devices executing target instructions (paragraph 26-28, 35-36);
communicating with the one or more STB devices based at least partially on one or more actions specified by a first test scenario in the workflow (paragraph 42, 26-28);
responsive to the communicating, obtaining one or more first images that capture content displayed on the one or more displays (paragraph 29);
identifying and locating a first set of display elements (see Fig. 1-2; paragraph 30-34); and
performing first visual testing based at least partially on the first set of display elements in accordance with one or more visual expectations specified by the first test scenario (paragraph 35-38), they fail to specifically disclose feeding the one or more first images to at least one trained machine learning model to identify and locate a first set of display elements.
In an analogous art, Varadarajan discloses a system for analyzing image content (Fig. 1) which will identify and locate a first set of display elements within the images (paragraph 18-21, 37-40) by feeding the images to at least one trained machine learning model (pretrained learning model, such as a convolutional neural network; paragraph 22, 28, 38) so as to improve object detection and recognition in lower quality video (paragraph 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campbell’s system to include feeding the one or more first images to at least one trained machine learning model to identify and locate a first set of display elements, as taught in combination with Varadarajan, for the typical benefit of improving object detection and recognition in video.

As to claim 11, Campbell and Varadarajan disclose communicating with the one or more STB devices based at least partially on one or more actions specified by a second test scenario in the workflow (plural test scripts indicating plural different tests to perform; see Campbell at paragraph 24-26, 35-37, 42, 44);
responsive to the communicating, obtaining one or more second images that capture content displayed on the one or more displays (see Campbell at paragraph 29, 44-46);
feeding the one or more second images to the at least one trained machine learning model to identify and locate a second set of display elements (see Campbell at Fig. 1-2; paragraph 30-34 and see Varadarajan at paragraph 22, 28, 38); and
performing second visual testing based at least partially on the second set of display elements in accordance with one or more visual expectations specified by the second test scenario (see Campbell at paragraph 35-38, 44-45).

As to claim 12, Campbell and Varadarajan disclose wherein the first test scenario and the second test scenario are temporally sequential, concurrent, or partially overlapping with one another (see Campbell at paragraph 24-26, 35-37, 42, 44);

As to claim 14, Campbell and Varadarajan disclose wherein the machine learning model was trained on images that capture content displayed on one or more displays controlled, at least partially, by another STB device (see Varadarajan at paragraph 1, 15, 38).

As to claim 15, Campbell and Varadarajan disclose wherein the actions further comprise obtaining at least one of a classification, location, size, color, or content of individual display elements of the first set of display elements based at least partially on the trained machine learning model (see Campbell at paragraph 18-20, 43 and Varadarajan at paragraph 29, 33, 44-45).

As to claim 16, Campbell and Varadarajan disclose wherein the actions further comprise obtaining one or more confidence values associated with individual display elements of the first set of display elements based at least partially on the trained machine learning model (see Varadarajan at paragraph 28-29, 31, 33-35, 39).

As to claim 17, while Campbell discloses a system, comprising: one or more processors; and memory storing contents that, when executed by the one or more processors, cause the system to:
obtain a workflow of test scenarios for visual testing of one or more displays, wherein content displayed on the one or more displays is controlled, at least partially, by one or more set-top box (STB) devices executing target instructions (paragraph 26-28, 35-36);
communicate with the one or more STB devices based at least partially on one or more actions specified by a first test scenario in the workflow (paragraph 42, 26-28);
responsive to the communicating, obtaining one or more first images that capture content displayed on the one or more displays (paragraph 29);
identify and locate a first set of display elements (see Fig. 1-2; paragraph 30-34); and
perform first visual testing based at least partially on the first set of display elements in accordance with one or more visual expectations specified by the first test scenario (paragraph 35-38), they fail to specifically disclose feeding the one or more first images to at least one trained machine learning model to identify and locate a first set of display elements.
In an analogous art, Varadarajan discloses a system for analyzing image content (Fig. 1) which will identify and locate a first set of display elements within the images (paragraph 18-21, 37-40) by feeding the images to at least one trained machine learning model (pretrained learning model, such as a convolutional neural network; paragraph 22, 28, 38) so as to improve object detection and recognition in lower quality video (paragraph 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campbell’s system to include feeding the one or more first images to at least one trained machine learning model to identify and locate a first set of display elements, as taught in combination with Varadarajan, for the typical benefit of improving object detection and recognition in video.

As to claim 19, Campbell and Varadarajan disclose wherein the one or more visual expectations indicate at least one of a location of a display element relative to at least another display element, a location of a display element relative to the one or more display, a range of display element location, or a distance between at least two display elements (see Campbell at paragraph 18-20, 43 and Varadarajan at paragraph 29, 33, 44-45).
As to claim 20, Campbell and Varadarajan disclose wherein the one or more visual expectations indicate at least one of a size of a display element relative to at least another display element, a size of a display element relative to the one or more display, or a range of display element size (see Campbell at paragraph 18-20, 43 and Varadarajan at paragraph 29, 33, 44-45).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Varadarajan and further in view of Parker (US 2010/0324855 A1).
As to claim 18, while Campbell and Varadarajan disclose obtaining the workflow of test scenarios, they fail to specifically disclose obtaining the workflow of test scenarios at least partially via a graphical user interface.
In an analogous art, Parker discloses a system for testing the functionality of remote devices, including a set top box (Fig. 1-2; paragraph 38-40) which will obtain the workflow of test scenarios at least partially via a graphical user interface (Fig. 4, paragraph 54-62) so as to provide a known, user friendly method, to select and input required tests for an electronic device (Fig. 4; paragraph 54-62, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campbell’s system to include obtaining the workflow of test scenarios at least partially via a graphical user interface, as taught in combination with Parker, for the typical benefit of utilizing a known input method which provides simple and user friendly access to a plurality of options and commands.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Varadarajan and further in view of et al. Rashevsky et al. (Rashevsky) (US 2008/0256394 A1).
As to claim 13, Campbell and Varadarajan fail to specifically disclose wherein the communicating with the one or more STB devices based at least partially on one or more actions specified by a second test scenario in the workflow is responsive to a successful outcome of the first visual testing.
In an analogous art, Rashevsky discloses a system for testing a media player device (Fig. 1-2; paragraph 15-18) wherein the communicating with the device is based at least partially on one or more actions specified by a second test scenario in a workflow responsive to a successful outcome of a first visual testing (continuing to additional tests only when the previous test did not fail; Fig. 4, paragraph 26) so as to immediately report when the device has failed the testing and reduce resource usage on unnecessary additional tests (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campbell’s system to include wherein the communicating with the one or more STB devices based at least partially on one or more actions specified by a second test scenario in the workflow is responsive to a successful outcome of the first visual testing, as taught in combination with Rashevsky, for the typical benefit of utilizing a known input method which provides simple and user friendly access to a plurality of options and commands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424